DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 01/14/2021. Claims 1-4, and 6-10 are currently pending.

Response to Arguments
Applicant’s arguments, see the response, filed 01/14/2021, with respect to drawing objections, claim objections and 112(b) rejections have been fully considered and are persuasive.  The drawing objections (except where repeated below), claim objections and 112(b) rejections of 10/16/2020 have been withdrawn in light of amendments to the drawings specification and claims.
Applicant's arguments filed 01/14/2021, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments on page 4 of the response, it is contended that the prior art O’Leary, as modifying of Scott, teaches that both ends of the elongated member is mounted pivotally. Besides, it is unclear how the both pivot heads can be mounted to the same move component. This is shown in the drawing, only where a pivot head is mounted to 48 and another mounted to 48’. From a conventional sense it seems one of the heads would need to be mounted to a structural component in order to functionally move the moved component. Original claim 10 also clearly shows where a pivot head is mounted to a frame structure.
In response to applicant's argument, see page 6 of response, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mounted head may only move in a vertical direction along one axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant fails to amend the claims to recite all the structure to achieve this movement including that the first pivot head 28 and the second pivot head 34 are mounted opposite each other and whose centers shares a common axis. Additionally, it is clear from figures 5 and 6 that the one pivot head is mounted to the moved component 50 and the other to an unlabeled structural as seemingly immovable component, relative to 50, that is above element 50.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bonded interface” of claims 1 and 7, “the first pivot head and the second pivot head are mounted to a moved component” of claim 1, and “mounting the first pivot head and the second pivot head to the moved component” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “48’” (that is 48 prime) in figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first pivot head and the second pivot head are mounted to a moved component" in last indent of the claim.  It is unclear how the first pivot head and the second pivot head can be mounted to the same component. This seems against conventional for the component to not have an anchor mounting. For examination purposes examiner is interpreting this limitation to have a pivot head mounted to a structural component other than the moved component as it seems applicant may have erroneously made the amendment.
Claim 7 recites the limitation "mounting the first pivot head and the second pivot head to the moved component" in the 5th indent of the claim.  It is unclear how the first pivot head and the second pivot head can be mounted to the same component. This seems against conventional for the component to not have an anchor mounting. For examination purposes examiner is interpreting this limitation to have a pivot head mounted to a structural component other than the moved component as it seems applicant may have erroneously made the amendment.
Claim 7 recites the limitation “the pivot head” in line 16, it is unclear if reference is being made to the first pivot head or to the second pivot head.
Claims 2-4 and 6 are indefinite based on their dependency on claim 1.
Claims 8-10 are indefinite based on their dependency on claim 7.
The following rejections are based on as best as the indefiniteness of the claims are understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document GB 1 381 277 to Scott (Scott) in view of US Patent Application Publication 2009/0266082 to O’Leary (O’Leary).
In Reference to Claim 1
Scott discloses a bimetal thermo mechanical actuator (20) comprising: a multi-layer bimetal structure (20 as seen in figure 3) comprising a plurality of bimetal structures (combinations of 21, 22), wherein each bimetal structure comprises a pair of metals (21, 22), a structural metal (one of 21 or 22 and based on thermal expansion rate and heat applied, see page 2, ll 54-59 and col 100-116) and a driving metal (another of 21 or 22 and based on thermal expansion rate and heat applied, see page 2, ll 54-59 and col 100-116), bonded together (as seen at right of figure 3 and between a set of 21 and 22) along a bonded interface (between 21 and 22 and by welding, see page 2, ll 50-54), with the pair of metals forming one layer (a combination of 21, 22), wherein a sliding interface (non-welded surface between sets of 21 and 22, figure 3) is there between each pair of metals, wherein the multi-layer bimetal structure has a first end (left end of 20, figure 3) and a second end (right end of 20, figure 3) on opposite ends of a length of the multi-layer bimetal structure, 
wherein the multi-layer bimetal structure expands and contracts with temperature changes (see page 1, ll 49-62 and page 2, ll 100-116); the multi-layer bimetal structure mounted to a move component (10).
Scott does not teach wherein the multi-layer bimetal structure has a shape with at least one arch; an inner edge and inner radius, an outer edge and an outer radius; a first pivot head connected to the first end and a second pivot head connected to the second end of the multi-layer bimetal structure, wherein each pivot head includes a through-hole located approximately center of each pivot head; and wherein the first pivot head and the second pivot head are mounted to a moved component through the through-hole of each pivot head.
O’Leary is also related to an elongated member (34) that expands and contracts with temperature changes (see paragraph [0019]-[0020]), as the claimed invention, and teaches wherein an elongated structure (34) has a shape with at least one arch (of 34 as seen in figures 2-4) having a first end (of 34 at 42) and a second end (of 34 at 44) on opposite ends of a length of the elongated structure, an inner edge (of 34, bottom, figure 2) and inner radius (of 34, bottom, as seen figure 2), an outer edge (of 34, top, figure 2) and an outer radius (of 34, top, as seen figure 2); and a first pivot head (at 42 as seen in figure 2, see paragraph [0024]) connected to the first end and a second pivot head (at 44 as seen in figure 2, see paragraph [0024]) connected to the second end of the elongated structure, wherein each pivot head includes a through-hole (at 42 and 44, as seen in figure 2, not separately labeled) located approximately center of each pivot head; and wherein the first pivot head and the second pivot head are mounted to a moved component (22) through the through-hole of each pivot head (the mounting of one pivot head being interpreted as being mounted apart from 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetal thermo mechanical actuator of Scott to be modified to have an arc and pivot heads at its ends mounted to a moved component as taught by O’Leary, so as to control the movement of the seal member or moved component of Scott and relative to a tip of a rotor blade by using a curved form and pivotable ends as taught by O’Leary and maintain the smallest possible gap between the rotor blade tip and seal of Scott (see paragraph [0004] and [0005] of O’Leary).
In Reference to Claim 3
Scott, as modified by O’Leary, discloses the bimetal thermo mechanical actuator according to claim 1, but does not explicitly teach wherein the multi-layer bimetal structure is bent in an approximately semi-circle shape (i.e. of this specific shape).
Since applicant has not disclosed that having the multi-layer bimetal structure at this specific shape solves any stated problem or is for any particular purpose above the fact the multi-layer bimetal structure mounts a moveable structure to a stationary structure and varies with temperature and it appears that the multi-layer bimetal structure of Scott as modified by O’Leary would perform equally well with a shape as claimed by applicant, it would have been an obvious matter of design choice to modify the multi-layer bimetal structure of Scott as modified by O’Leary by utilizing the specific shape as claimed for the purpose of mounting a moveable structure to a stationary structure and one that varies with temperature.
In Reference to Claim 7
Scott discloses a method for adjusting a clearance distance (between 10 and 16), comprising: positioning a bimetal thermo mechanical actuator (20) between a stationary component (seal ring 13) and a moved component (10), the bimetal thermo mechanical actuator comprising: 
a multi-layer bimetal structure (combinations of 21, 22) comprising a plurality of bimetal structures (21, 22), wherein each bimetal structure comprises a pair of metals (21, 22), a structural metal (one of 21 or 22 and based on thermal expansion rate and heat applied, see page 2, ll 54-59 and col 100-116) and a driving metal (another of 21 or 22 and based on thermal expansion rate and heat applied, see page 2, ll 54-59 and col 100-116), bonded together (as seen at right of figure 3 and between a sets of 21 and 22) along a bonded interface (between 21 and 22 and by welding, see page 2, ll 50-54) with the pair of metals forming one layer (of one 21 and one of 22), wherein a sliding interface (non-welded surface between sets of 21 and 22, figure 3) is between each pair of metals, wherein the multi-layer bimetal structure has a first end (left end of 20, figure 3) and a second end (right end of 20, figure 3), 
wherein the multi-layer bimetal structure (i.e. 20) expands and contracts with temperature changes (see page 1, ll 49-62 and page 2, ll 100-116); 
mounting the multi-layer bimetal structure to the moved component (20); and 
increasing or decreasing a local temperature (heating or cooling, see page 3, ll 69-73) surrounding the bimetal thermo mechanical actuator, wherein the bimetal thermo mechanical actuator expands or contracts based on the direction of the temperature change, wherein the expansion or contraction of the bimetal thermo mechanical actuator moves the moved component (10) along one axis (axis left to right of figure 1) closing a gap (that between 10 and 16) between two components (10 and 16).
Scott does not teach wherein the multi-layer bimetal structure has a shape with at least one arch; an inner edge and inner radius, an outer edge and an outer radius; and a first pivot head connected to the first end and a second pivot head connected to the second end of the multi-layer bimetal structure, wherein each pivot head includes a through-hole located approximately center of each pivot head; and mounting the first pivot head and the second pivot head to the moved component, wherein pivot head is mounted through the through-hole of the pivot head to the moved component.
O’Leary is also related to an elongated member (34) that expands and contracts with temperature changes (see paragraph [0019]-[0020]), as the claimed invention, and teaches wherein an elongated structure has a shape with at least one arch (of 34 as seen in figures 2-4) having a first end (of 34 at 42) and a second end (of 34 at 44) on opposite ends of a length of the elongated structure, an inner edge (of 34, bottom, figure 2) and inner radius (of 34, bottom, as seen figure 2), an outer edge (of 34, top, figure 2) and an outer radius (of 34, top, as seen figure 2); and a first pivot head (at 42 as seen in figure 2, see paragraph [0024]) connected to the first end and a second pivot head (at 44 as seen in figure 2, see paragraph [0024]) connected to the second end of the elongated structure, wherein each pivot head includes a through-hole (at 42 and 44, as seen in figure 2, not separately labeled) located approximately center (as seen in figure 2) of each pivot head; and mounting the first pivot head and the second pivot head  to a moved component (22, and via 48) (the mounting of one pivot head being interpreted as being mounted apart from 22), wherein pivot head is mounted through the through-hole (of 34 at 44, as seen in figure 2, not separately labeled) of the pivot head to the moved component (i.e. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetal thermo mechanical actuator of Scott to be modified to have an arc and pivot heads at its ends mounted to a moved component as taught by O’Leary, so as to control the movement of the seal member or moved component of Scott and relative to a tip of a rotor blade by using a curved form and pivotable ends as taught by O’Leary and maintain the smallest possible gap between the rotor blade tip and seal of Scott (see paragraph [0004] and [0005] of O’Leary).
In Reference to Claim 10
Scott, as modified by O’Leary, discloses the method according to claim 7, wherein the stationary component (13 of Scott) is a gas turbine frame (13 of Scott as opposed to rotor portion 16), wherein one pivot head (at 42 to mount as taught by O’Leary as would in the frame 13 of Scott) mounts to the gas turbine frame (13 of Scott as opposed to rotor portion 16) and the other pivot head (at 44 to mount as taught by O’Leary as would in the moving component 10 of Scott) mounts to the moved component (10 of Scott).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document GB 1 381 277 to Scott (Scott) in view of US Patent Application Publication 2009/0266082 to O’Leary (O’Leary) as applied to claim 1 above, and further in view of US Patent 6,718,752 to Nesbitt et al. (Nesbitt).
In Reference to Claim 2
Scott, as modified by O’Leary, discloses the bimetal thermo mechanical actuator according to claim 1, except, wherein each bimetal structure varies in thickness compared to other bimetal structures within the multi-layer bimetal structure.
Nesbitt is also related bimetal thermo mechanical actuator (16), constructed of a structural (28) and a driving metal (shape memory alloy 26), and that expands and contracts with temperature changes (see col 3, ll 19-24 and figure 5), as the claimed invention, and teaches wherein a bimetal structure (16) varies in thickness (see col 4, ll 5-9 and ll 39-45) so as to control degree of deformation of the bimetal structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetal thermo mechanical actuator of Scott as modified by O’Leary wherein each bimetal structure varies in thickness compared to other bimetal structures within the multi-layer bimetal as taught by Nesbitt, so as to vary or tailor the degree of deformation of the multi-layer bimetal structure of Scott as modified relative to the blade tip of Scott to have better control of the gap by varying the thickness as taught by Nesbitt (see col 4, ll 5-9, 19-23, and 39-45, Nesbitt).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document GB 1 381 277 to Scott (Scott) in view of US Patent Application Publication 2009/0266082 to O’Leary (O’Leary) as applied to claim 1 above, and further in view of US Patent 7,448,849 to Webster et al. (Webster).
In Reference to Claim 4
Scott, as modified by O’Leary, discloses the bimetal thermo mechanical actuator according to 1, except, wherein the multi-layer bimetal structure is bent in a shape that has multiple curves.
Webster is also related bimetal thermo mechanical actuator (30 and with shape memory alloy 66), that expands and contracts with temperature changes (see col 6, ll 31-35 and col 7, ll 9-11), as the claimed invention, and teaches wherein a multi-layer bimetal structure (30 and with shape memory alloy 66) is bent in a shape that has multiple curves (of 30 as seen in figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetal thermo mechanical actuator of Scott as modified by O’Leary wherein the multi-layer bimetal structure is bent in a shape that has multiple curves as taught by Webster, so as to control the size of the clearance of a seal to a blade tip of Scott (see abstract of Webster).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document GB 1 381 277 to Scott (Scott) in view of US Patent Application Publication 2009/0266082 to O’Leary (O’Leary) as applied to claim 1 above, and further in view of US Patent 5,619,177 to Johnson et al. (Johnson).
In Reference to Claim 6
Scott, as modified by O’Leary, discloses the bimetal thermo mechanical actuator according to claim 1, except, further comprising a heating/cooling element attached to the multi-layer bimetal structure.
Johnson is also related bimetal thermo mechanical actuator (10), constructed of a structural (26) and a driving metal (shape memory alloy 24), and that expands and contracts with temperature changes (see abstract), as the claimed invention, and teaches the bimetal thermo mechanical actuator comprising a heating element (44, 46, heating means, see col 5, ll 14-17) or cooling (as not applying heat to the structure 12, see col 5, ll 14-17) attached to a multi-layer bimetal structure (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetal thermo mechanical actuator of Scott as modified by O’Leary further comprising a heating/cooling element, as taught by Johnson, attached to the multi-layer bimetal structure, so as to change the shape of the bimetallic structure of Scott as desired as taught by Johnson (see col 5, ll 14-17 and col 6, ll 41-43, Johnson).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document GB 1 381 277 to Scott (Scott) in view of US Patent Application Publication 2009/0266082 to O’Leary (O’Leary) as applied to claim 7 above, and further in view of JPS58206805 to Fukazawa et al. and based on submitted English translation (Fukazawa).
In Reference to Claim 8
Scott, as modified by O’Leary, discloses the method according to claim 7, wherein the moved component (10, Scott) is a gas turbine compressor vane (stationary vane, not labeled, but ahead of rotor blade 16, Scott, and a compressor vane 11 as further taught by O’Leary), except, wherein one pivot head mounts in a lower part of the gas turbine compressor vane and the other pivot head mounts to a moving upper part of the vane.
Fukazawa is also related to a seal (8) mounted between components (6 and 7) of turbine engine, as the claimed invention, and teaches wherein the seal is a moving upper part (8 as moveable by 9 and 10 and is an upper part as relative to a free end of nozzle 7) mounted to a lower part (as relative to the free end of the nozzle 7) of the turbine vane (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting a clearance distance of Scott as modified by O’Leary wherein one pivot head mounts in a lower part (as taught by Fukazawa the mounting of the seal to the vane, the lower part) of the gas turbine compressor vane and the other pivot head (as taught by O’Leary) mounts to a moving upper part (as taught by Fukazawa the mounting of the seal, upper part, to the vane) of the vane, so as to control the gap between a compressor vane of Scott as taught in Fukazawa, and further using mounts as taught by O’Leary, to reduce leakage through the gap and improve turbine efficiency (see abstract of Fukazawa and paragraph [0004]-[0005] of O’Leary).
In Reference to Claim 9
Scott, as modified by O’Leary, discloses the method according to claim 7, wherein the moved component (10, Scott) is a gas turbine vane (stationary vane, not labeled, but ahead of rotor blade 16, Scott), except, wherein one pivot head mounts in the gas turbine vane and the other pivot head mounts to a moving top of the turbine vane.
Fukazawa is also related to a seal (8) mounted between components (6 and 7) of turbine engine, as the claimed invention, and teaches wherein the seals is a moving top (8 as moveable by 9 and 10 and top as relative to a free end of nozzle 7) mounted to the turbine vane (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting a clearance distance of Scott as modified by O’Leary wherein one pivot head mounts in the gas turbine vane (as taught by Fukazawa the mounting of the seal in the vane) and the other pivot head mounts to a moving top (as taught by Fukazawa the mounting of the seal, moving top, to the vane) of the turbine vane, so as to control the gap between a compressor vane of Scott as taught in Fukazawa, and further using mounts as taught by O’Leary, to reduce leakage through the gap and improve turbine efficiency (see abstract of Fukazawa and paragraph [0004]-[0005] of O’Leary).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show moveable means to the tip of a turbine vane.
ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747